Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the previously filed claim set and the instant claim set, it is evident that the instant claim set incorrectly reflects the proper status of the instant amendments as required by 37 CFR § 1.121. 
For example, within claim 1, it was previously recited that a “domain name parsing address” is “capable of assessing the domain name successfully”. However, within the instant claim set, the limitations “capable of assessing” are not shown as being deleted as required by 37 CFR 1.121(c)(2) (“The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.”)
The same is evident in claim 2 wherein, previously, “home corresponding to the home information” was recited and “homes” is not shown as being deleted. Further, it appears that “making statistic on” was added to precede the previous limitation of “counting the domain name available parsing addresses for each domain name” which appears to now recite “making statistic on the domain name available parsing addresses for each domain name”.
The Examiner will accept the amendment as filed in order to promote compact prosecution. However, Applicant is reminded that MPEP § 714, section F, typically requires the mailing of a notice of non-compliant amendment in the event that Applicant fails to file an amendment in compliance with 37 CFR § 1.121.

Response to Arguments
	In light of Applicant’s statement regarding the status of pending independent claims 1 and 8 as explained in the attached interview summary, the 35 USC 101 rejections of claims 17-19 are withdrawn.
	However, with respect to the 35 USC 112 rejections and the instant amendments, Applicant’s arguments with regards to the rejections have been fully considered but are unpersuasive.
	With regards to the 112(a) enablement rejections of claims 6-7, 11-12, and 19-20, Applicant states that “Applicant respectfully submits that the ‘private encryption protocols’ as adopted in claims and the specification of the application belong to the existing encryption technologies and protocols in the art as known to those of ordinary skill in the art, and thus no more disclosure describing their structure and/or functional steps is needed, which is easy for those skilled in the art to understand.” (Applicant’s emphasis added.)
	However, as the Examiner previously explained in the rejection, while the specification generally refers to “private encryption protocols” throughout the disclosure, the specification is otherwise silent as to what these “private encryption protocols” are as there is no corresponding disclosure describing their structure and/or functional steps either alone or with any of the above recited limitations. Again, it has been held that the specification must provide enablement commensurate with the full scope of the claim. See AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003) and MPEP 2164.08. It is emphasized that the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. See Automotive Technologies International 
	Therefore, Applicant’s arguments are unpersuasive to remove the enablement rejections with regards to claims 6-7, 11-12, and 19-20 and are maintained.
	With regards to the 112(b) rejections, Applicant generally alleges that claims 1-20 have been amended to overcome the rejections. While the Examiner agrees that some of the rejections have been overcome, it is noted that some of the issues previously noted still exist and the amendments create new issues that are explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 6-7, 11-12 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 recites “acquiring the information reported by each of the plurality of clients respectively, based on private encryption protocols between each of the plurality of clients and 
While the specification generally refers to “private encryption protocols” throughout the disclosure, the specification is otherwise silent as to what these “private encryption protocols” are as there is no corresponding disclosure describing their structure and/or functional steps either alone or with any of the above recited limitations. Therefore, the Examiner finds that these limitations are not properly enabled.
It is emphasized that it has been held that the specification must provide enablement commensurate with the full scope of the claim. See AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003) and MPEP 2164.08. It is emphasized that the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. See Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007). See MPEP §§ 2161.01, 2164.06(a). (Examiner’s emphasis added.)
It has been held in In re Wands that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
While respect to these factors, as explained in detail above, the disclosure is inadequate to constitute an adequate disclosure. Assuming arguendo that Applicant’s invention is, in fact, novel, while the nature of the invention may have been considered to be predictable given the knowledge one skilled in the art had, in one sense, regarding computer programs and how one can write a computer program to perform operations as claimed, the quantity of experimentation necessary to make and/or use the invention using the disclosure is undue since it was known by one of ordinary skill that writing computer programs requires a substantial level of skill and the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. (Examiner’s emphasis added.) 
Therefore, claim(s) 6-7, 11-12 and 19-20 fail to comply with the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-20 recite wherein “the statistical information including a correspondence between the domain name and the address, for which statistic is made previously for each region”. This limitation is not in proper idiomatic English and is substantially unclear as to the true scope of the limitation, particularly what “statistic” is “made” or what “regions” of the “each region” is being referred to. It is also unclear what limitation the “statistic” is “made” “previously” as there does not appear to be any antecedent basis for any “previous” step of “making” a “statistic” for any “region”. 
Claims 2-3 similarly recite “making statistic on the domain name available parsing addresses for each domain name” and “making statistic periodically on and updating the domain name available parsing addresses for the each domain name in a designated time unit” which is also unclear for the same reasons.
Claims 1-20 recite “the domain name available parsing address being the domain name parsing address determined based on history report information from a plurality of clients, which makes it possible to assess the domain name successfully”. Again, this limitation is not in proper idiomatic English and is substantially unclear as to the true scope of the limitation. It is unclear as to what “assess[ment]” is performed by the “history report information” on the “domain name”. It is also unclear as to how the “domain name parsing address” is “determined” based on the “history report information” since the claims requires that the “statistical information” 
Claim 4 similarly recites “wherein the domain name available parsing address is a domain name parsing address which makes it possible to assess the domain name successfully” which is unclear for the same reasons.
Claim 5 recites “determining a predetermined number of the determined domain name available parsing addresses as the domain name parsing addresses corresponding to the domain names included in the inquiring request in an ascending order of time consuming”. It is unclear what is meant by the “determining a predetermined number of the determined domain name available parsing addresses” somehow being performed “in an ascending order of time consuming”.
Claim 9 recites “before transmitting the domain name parsing request, the method further comprises: making a domain name parsing based on a local DNS server, and determining that the domain name parsing is failed on the local DNS server”. It is unclear what “making” a “domain name parsing” “based on a local DNS server” means since it is not clear how an element can be used to base a “making” of a “parsing”. It also does not make logical sense how a “client” can “determine that the domain name parsing is failed on a local DNS server” before the step of “transmitting” the “domain name parsing request” occurs or that the parsing “is failed” when the claim requires it to be “made”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447